EXHIBIT 10.1
EXECUTION COPY

SALE AGREEMENT
This SALE AGREEMENT (this "Agreement"), dated as of July 29, 2015, is by and
among Diamond Resorts Seller 2015-1, LLC, a Delaware limited liability company
(the "Seller"), and Diamond Resorts Owner Trust 2015-1, a Delaware statutory
trust (the "Issuer"), and their respective permitted successors and assigns.
W I T N E S S E T H:
WHEREAS, on the date hereof, (i) pursuant to this Agreement, the Seller intends
to sell and the Issuer intends to purchase the Initial Timeshare Loans, and (ii)
pursuant to that certain indenture, dated as of July 29, 2015 (the "Indenture"),
by and among the Issuer, Diamond Resorts Financial Services, Inc., a Nevada
corporation, as servicer (in such capacity, the "Servicer") and Wells Fargo
Bank, National Association, a national banking association, as indenture trustee
(in such capacity, the "Indenture Trustee") and as back-up servicer, the Issuer
intends to pledge, among other things, such Initial Timeshare Loans (and all
Qualified Substitute Timeshare Loans acquired by the Issuer from time to time)
to the Indenture Trustee to secure the Issuer’s $158,490,000 2.73% Timeshare
Loan-Backed Notes, Series 2015-1, Class A (the "Class A Notes") and its
$11,510,000 3.17% Timeshare Loan-Backed Notes, Series 2015-1, Class B (the
"Class B Notes", together with the Class A Notes, the "Notes");
WHEREAS, the Seller may, and in certain circumstances will be required to,
provide Qualified Substitute Timeshare Loans for Timeshare Loans previously sold
to the Issuer hereunder; and
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
SECTION 1.Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in "Standard Definitions" attached
hereto as Annex A.
SECTION 2.    Acquisition of Timeshare Loans.
(a)    Initial Timeshare Loans. On the Closing Date, in return for the Timeshare
Loan Acquisition Price for each of the Initial Timeshare Loans, the Seller does
hereby sell, transfer, assign and grant to the Issuer, without recourse (except
as provided in Section 6 and Section 8 hereof), any and all of the Seller’s
right, title and interest in and to (i) the Initial Timeshare Loans listed on
the Schedule of Timeshare Loans, (ii) the Receivables in respect of the Initial
Timeshare Loans due on and after the Initial Cut-Off Date, (iii) the related
Timeshare Loan Files, (iv) all Related Security in respect of the Initial
Timeshare Loans, (v) all rights and remedies of the Seller pursuant to the
Purchase Agreements and (vi) all income, payments, proceeds and other benefits
and rights related to any of the foregoing (the property described in the
foregoing clauses (i) through (vi) being referred to as the "Initial Conveyed
Timeshare Property"). Upon such sale, the ownership of each Initial Timeshare
Loan and all collections allocable to principal and interest thereon since

1


KL2 2906190.5



--------------------------------------------------------------------------------




the Initial Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 2(a) shall immediately vest in the
Issuer, its successors and assigns. The Seller shall not take any action
inconsistent with such ownership nor claim any ownership interest in any Initial
Timeshare Loan for any purpose whatsoever other than for consolidated financial
and federal and state income tax reporting.
(b)    Qualified Substitute Timeshare Loans. On the related Transfer Date, the
Seller does hereby transfer, assign, sell and grant to the Issuer, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
the Seller’s right, title and interest in and to (i) each Qualified Substitute
Timeshare Loan conveyed to the Issuer on such Transfer Date, (ii) the
Receivables in respect of such Qualified Substitute Timeshare Loans due on and
after the related Substitution Cut-Off Date, (iii) the related Timeshare Loan
Files, (iv) all Related Security in respect of such Qualified Substitute
Timeshare Loans, (v) all rights and remedies of the Seller pursuant to the
Purchase Agreements and (vi) all income, payments, proceeds and other benefits
and rights related to any of the foregoing (the property described in the
foregoing clauses (i) through (vi) , the "Substitute Conveyed Timeshare
Property" and together with the Initial Conveyed Timeshare Property, the
“Conveyed Timeshare Property”). Upon such sale, the ownership of each Qualified
Substitute Timeshare Loan and all collections allocable to principal and
interest thereon since the related Substitution Cut-Off Date and all other
property interests or rights conveyed pursuant to and referenced in this Section
2(b) shall immediately vest in the Issuer, its successors and assigns. The
Seller shall not take any action inconsistent with such ownership nor claim any
ownership interest in any Qualified Substitute Timeshare Loan for any purpose
whatsoever other than consolidated financial and federal and state income tax
reporting. The Seller agrees that such Qualified Substitute Timeshare Loans
shall be subject to the provisions of this Agreement.
(c)    Delivery of Timeshare Loan Files. In connection with the sale, transfer,
assignment and conveyance of any Timeshare Loans hereunder, the Issuer hereby
directs the Seller and the Seller hereby agrees to deliver or cause to be
delivered to the Custodian all related Timeshare Loan Files and to the Servicer
all related Timeshare Loan Servicing Files.
(d)    Collections. The Seller shall deposit or cause to be deposited all
collections that are received by it in respect of the Timeshare Loans conveyed
hereunder on and after the related Cut-Off Date in the Collection Account.
(e)    Limitation of Liability. Neither the Issuer nor any subsequent assignee
of the Issuer shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Issuer or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. No such obligation or
liability is intended to be assumed by the Issuer or any subsequent assignee
herewith and any such obligation or liability is hereby expressly disclaimed.
SECTION 3.    Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of Timeshare Loans to be made
pursuant to the

2


KL2 2906190.5



--------------------------------------------------------------------------------




terms hereof shall constitute a sale by the Seller to the Issuer and not a loan
secured by the Timeshare Loans. In the event, however, that a court of competent
jurisdiction were to hold that any such transfer constitutes a loan and not a
sale, it is the intention of the parties hereto that (i) the Seller shall be
deemed to have Granted to the Issuer as of the date hereof a first priority
perfected security interest in all of the Seller’s right, title and interest in,
to and under the Conveyed Timeshare Property and (ii) this Agreement shall
constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum nonusurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum nonusurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the "Highest Lawful Rate"). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that
(a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (b) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.
The characterization of the Seller as "debtor" and the Issuer as "secured party"
in any financing statement required hereunder is solely for protective purposes
and shall in no way be construed as being contrary to the intent of the parties
that this transaction be treated as a sale to the Issuer of the Seller’s entire
right, title and interest in and to the Conveyed Timeshare Property.
SECTION 4.    Conditions Precedent to Acquisition of Timeshare Loans. The
obligations of the Issuer to purchase any Timeshare Loans hereunder shall be
subject to the satisfaction of the following conditions:
(a)    All representations and warranties of the Seller contained in Section 5
hereof and all information provided in the Schedule of Timeshare Loans shall be
true and correct as of the Closing Date, and the Seller shall have delivered to
the Issuer, the Indenture Trustee and the Initial Purchaser an Officer’s
Certificate to such effect.
(b)    With respect to each Transfer Date, all representations and warranties of
the Seller contained in Section 5(a) hereof shall be true and correct on the
related Transfer Date, as if made on such date, and all representations and
warranties as to the Timeshare Loans contained in Section 5(b) hereof and all
information provided in the Schedule of Timeshare Loans in respect of the
Timeshare Loans (including the Qualified Substitute Timeshare Loans conveyed on
such Transfer Date) shall be true and correct on the related Transfer Date.

3


KL2 2906190.5



--------------------------------------------------------------------------------




(c)    On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller shall have delivered or shall have caused the delivery of (i) the related
Timeshare Loan Files to the Custodian and the Custodian shall have delivered a
Trust Receipt therefor pursuant to the Custodial Agreement, (ii) the Timeshare
Loan Servicing Files to the Servicer and (iii) an updated Schedule of Timeshare
Loans to the Custodian, the Servicer, the Issuer and the Indenture Trustee.
(d)    The Seller shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Issuer to be
delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or Transfer Date, as
the case may be, including all filings, recordings and/or registrations as may
be necessary in the opinion of the Issuer or the Indenture Trustee to establish
and preserve the right, title and interest of the Issuer or the Indenture
Trustee, as the case may be, in the related Timeshare Loans. Each transfer,
assignment, sale and grant made on a Transfer Date shall be evidenced by a
transfer certificate in the form of Exhibit B hereto.
(e)    On or before the Closing Date, the Issuer, the Servicer and the Indenture
Trustee shall have entered into the Indenture.
(f)    The Notes shall be issued and sold on the Closing Date, the Issuer shall
receive the full consideration due it upon the issuance of the Notes, and the
Issuer shall have applied such consideration, to the extent necessary, to pay to
the Seller the Timeshare Loan Acquisition Price for each Initial Timeshare Loan.
(g)    [Reserved].
(h)    With respect to the substitution of a Timeshare Loan, each of the
conditions herein and in the Indenture for substitution of Timeshare Loans shall
have been satisfied including, without limitation, the satisfaction of each of
the criteria set forth in the definition of "Qualified Substitute Timeshare
Loan" and each of the conditions herein and in the Indenture for substitution of
Timeshare Loans shall have been satisfied.
(i)    The Seller shall have delivered such other certificates and opinions as
shall be reasonably requested by the Issuer or its assignee.
SECTION 5.     Representations and Warranties and Certain Covenants of the
Seller.
(a)    The Seller represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, as of the Closing Date (with respect
to the Initial Timeshare Loans and the execution of this Agreement) and on each
Transfer Date (with respect to the Qualified Substitute Timeshare Loans on such
Transfer Date) as follows:
(i)    Due Incorporation; Valid Existence; Good Standing. The Seller is a
limited liability company duly organized and validly existing in good standing
under the laws of the jurisdiction of its formation; and is duly qualified to

4


KL2 2906190.5



--------------------------------------------------------------------------------




do business as a foreign company and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on the business of the Seller or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of any portion of the Conveyed Timeshare Property.
(ii)    Possession of Licenses, Certificates, Franchises and Permits. The Seller
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Conveyed Timeshare Property.
(iii)    Corporate Authority and Power. The Seller has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. The Seller has all requisite corporate power and authority to
acquire, own, transfer and convey the Conveyed Timeshare Property to the Issuer.
(iv)    Authorization, Execution and Delivery; Valid and Binding. This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by the Seller have been duly authorized,
executed and delivered by the Seller and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against the Seller in accordance with
their respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy,
insolvency, or reorganization of the Seller and to general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law. This Agreement constitutes a valid transfer of the Seller’s
interest in the Conveyed Timeshare Property to the Issuer or the valid creation
of a first priority perfected security interest in the Conveyed Timeshare
Property in favor of the Issuer.

5


KL2 2906190.5



--------------------------------------------------------------------------------




(v)    No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Seller of this Agreement and any other Transaction Document
to which the Seller is a party do not and will not (A) violate any of the
provisions of the certificate of formation or the limited liability company
agreement of the Seller, (B) violate any provision of any law, governmental rule
or regulation currently in effect applicable to the Seller or its properties or
by which the Seller or its properties may be bound or affected, including,
without limitation, any bulk transfer laws, (C) violate any judgment, decree,
writ, injunction, award, determination or order currently in effect applicable
to the Seller or its properties or by which the Seller or its properties are
bound or affected, (D) conflict with, or result in a breach of, or constitute a
default under, any of the provisions of any indenture, mortgage, deed of trust,
contract or other instrument to which the Seller is a party or by which it is
bound or (E) result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, mortgage, deed of trust,
contract or other instrument.
(vi)    Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Transaction Documents to which it is a party or
under the transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of the Conveyed Timeshare Property and the creation of
the security interest of the Issuer therein pursuant to Section 3 hereof.
(vii)    Defaults. The Seller is not in default under any material agreement,
contract, instrument or indenture to which the Seller is a party or by which it
or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on the business, operations, financial condition or assets of the Seller, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.
(viii)    No Adverse Change. Except for such matters, if any, as are disclosed
in the Offering Circular dated July 23, 2015, since the end of its most recent,
audited fiscal year, there has been no change in the business, operations,
financial condition, properties or assets of the Seller which would have a
material adverse effect on its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or materially
adversely affect the transactions contemplated under this Agreement or any such
other Transaction Documents.

6


KL2 2906190.5



--------------------------------------------------------------------------------




(ix)    Insolvency. The Seller will be solvent at all relevant times prior to,
and will not be rendered insolvent by, the transfer of the Conveyed Timeshare
Property hereunder. On the Closing Date or a Transfer Date, as applicable, the
Seller will not engage in any business or transaction for which any property
remaining with the Seller would constitute an unreasonably small amount of
capital.
(x)    Pending Litigation or Other Proceedings. Except for such matters, if any,
as are disclosed in the Offering Circular dated July 23, 2015, there is no
pending or, to the best of the Seller’s knowledge, threatened action, suit,
proceeding or investigation before any court, administrative agency, arbitrator
or governmental body against or affecting the Seller which, if decided
adversely, would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Seller, (ii) the ability of the Seller
to perform its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document to which it is a party, (iii) any of
the Conveyed Timeshare Property or title of the Seller to any Conveyed Timeshare
Property, or (iv) the Issuer’s or the Indenture Trustee's ability to foreclose
or otherwise enforce its rights with respect to any of the Conveyed Timeshare
Property, including without limitation the right to revoke or otherwise
terminate Points Purchase Contracts and the rights of the Obligors to use and
occupy the related Timeshare Property.
(xi)    Information. No document, certificate or report furnished or required to
be furnished by or on behalf of the Seller pursuant to this Agreement, in its
capacity as the Seller, contains or will contain when furnished any untrue
statement of a material fact or fails, or will fail, to state a material fact
necessary in order to make the statements contained therein not misleading.
There are no facts known to the Seller which, individually or in the aggregate,
materially adversely affect, or which (aside from general economic trends) may
reasonably be expected to materially adversely affect in the future, the
financial condition or assets or business of the Seller, or which may impair the
ability of the Seller to perform its obligations under this Agreement and any
other Transaction Document to which it is a party, which have not been disclosed
herein or therein or in the certificates and other documents furnished to the
Issuer by or on behalf of the Seller pursuant hereto or thereto specifically for
use in connection with the transactions contemplated hereby or thereby.
(xii)    Foreign Tax Liability. The Seller is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted the Seller concerning a withholding or other
foreign tax liability.
(xiii)    Employee Benefit Plan Liability. As of the Closing Date and each
Transfer Date, as applicable, (i) no "accumulated funding deficiency" (as such
term is defined under ERISA and the Code), whether or not waived, exists with

7


KL2 2906190.5



--------------------------------------------------------------------------------




respect to any "employee pension benefit plan" (as such term is defined under
ERISA) sponsored, maintained or contributed to by the Seller or any of its
Affiliates with respect to any plan year beginning prior to January 1, 2008,
and, to the Seller's knowledge, no event has occurred or circumstance exists
that may result in an accumulated funding deficiency as of the last day of any
plan year beginning prior to January 1, 2008; (ii) no unpaid “minimum required
contribution” (as such term is defined under ERISA and the Code), whether or not
such funding deficiency is waived, exists with respect to any employee pension
benefit plan sponsored, maintained or contributed to by the Seller or any of its
Affiliates with respect to any plan year beginning after December 31, 2007, and,
to the Seller’s knowledge, no event has occurred or circumstance exists that may
result in an unpaid minimum required contribution as of the last day of any plan
year beginning after December 31, 2007 of any such employee pension benefit
plan; (iii) the Seller and each of its Affiliates has made all contributions
required under each Multiemployer Plan; and (iv) neither the Seller nor any of
its Affiliates has withdrawn from any Multiemployer Plan with respect to which
there is any outstanding liability and, to the Seller's knowledge, no event has
occurred or circumstance exists that presents a risk of the occurrence of any
withdrawal from, or the partition, termination, reorganization or insolvency of,
any Multiemployer Plan that could result in any liability to the Seller.
(xiv)    Taxes. The Seller has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from the Seller or is contesting any such tax,
assessment or other governmental charge in good faith through appropriate
proceedings or such failure will not have a material adverse effect on the
rights and interests of the Issuer. The Seller knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves have not been established. The Seller intends to pay all such taxes,
assessments and governmental charges when due.
(xv)    Place of Business. The place of business where the Servicer on behalf of
the Seller keeps its records concerning the Timeshare Loans will be 10600 West
Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place specified by
the Seller by written notice to the Issuer and the Indenture Trustee). The
principal place of business and chief executive office of the Seller is located
at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place
specified by the Seller by written notice to the Issuer and the Indenture
Trustee).
(xvi)    Securities Laws. The Seller is not an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by the Seller to acquire any
security in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

8


KL2 2906190.5



--------------------------------------------------------------------------------




(xvii)    Ownership of the Seller. One hundred percent (100%) of the membership
interest of the Seller is directly owned (both beneficially and of record) by
Diamond Resorts Finance Holding Company, a Delaware corporation. Such membership
interest is validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire membership interests from the
Seller.
(xviii)    Representations and Warranties Regarding Security Interest and Loan
Files.
(A)    In the event of the characterization of the transfers under this
Agreement as a loan, the grant under Section 3 hereof creates a valid and
continuing security interest (as defined in the applicable UCC) in the Conveyed
Timeshare Property in favor of the Issuer, which security interest is prior to
all other Liens arising under the UCC, and is enforceable as such against
creditors of the Seller, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affected
creditors’ rights and remedies generally, and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
(B)    The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.
(C)    The Seller owns and has good and marketable title to the Conveyed
Timeshare Property free and clear of any Lien, claim or encumbrance of any
Person.
(D)    The Seller has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Conveyed Timeshare Property granted to the Issuer
and by the Issuer to the Indenture Trustee.
(E)    All original executed copies of each Obligor Note that constitute or
evidence any Conveyed Timeshare Property have been delivered to the Custodian
and the Issuer has received a Trust Receipt therefor, which acknowledges that
the Custodian is holding the Obligor Notes that constitute or evidence any
Conveyed Timeshare Property solely on behalf and for the benefit of the
Indenture Trustee.
(F)    Other than as contemplated by this Agreement and the Indenture, the
Seller has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Conveyed Timeshare Property. The Seller has not
authorized the filing of and is not aware of any financing

9


KL2 2906190.5



--------------------------------------------------------------------------------




statements against the Seller that include a description of collateral covering
any Conveyed Timeshare Property other than any financing statement relating to
the security interest granted to the Issuer and the Indenture Trustee hereunder,
under the Indenture or that has been terminated.
(G)    All financing statements filed or to be filed against the Seller in favor
of the Issuer and the Indenture Trustee in connection herewith describing the
Conveyed Timeshare Property contain a statement to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party.”
(H)    None of the Obligor Notes that constitute or evidence any Conveyed
Timeshare Property has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than to the Issuer
and by the Issuer to the Indenture Trustee.
The foregoing representations and warranties in Section 5(a)(xviii) shall remain
in full force and effect and shall not be waived or amended until the Notes are
paid in full or otherwise released or discharged.
(b)    The Seller hereby: (i) represents and warrants that immediately prior to
the transfer of any Timeshare Loan to the Issuer, the Seller had full legal and
equitable title to such Timeshare Loan, free and clear of any liens and
encumbrances, and (ii) makes the representations and warranties contained in
Schedule I hereto with respect to each Timeshare Loan, and the representations
and warranties contained in Schedule II hereto with respect to the Resorts, such
representations and warranties in both clauses (i) and (ii) for the benefit of
the Issuer and the Indenture Trustee for the benefit of the Noteholders with
respect to each Timeshare Loan and the Resorts as of the Closing Date (with
respect to the Initial Timeshare Loans) and each Transfer Date (with respect to
the Qualified Substitute Timeshare Loans), as applicable.
(c)    It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of any Conveyed Timeshare
Property to the Issuer and any assignment of such Timeshare Loan by the Issuer
to the Indenture Trustee for the benefit of the Noteholders and shall continue
(i) so long as any such Timeshare Loan shall remain outstanding or (ii) until
such time as such Timeshare Loan is repurchased or a Qualified Substitute
Timeshare Loan is provided pursuant to Section 6 hereof. The Seller acknowledges
that it has been advised that the Issuer intends to assign all of its right,
title and interest in and to the Conveyed Timeshare Property and its rights and
remedies under this Agreement to the Indenture Trustee for the benefit of the
Noteholders. The Seller agrees that, upon any such assignment, the Indenture
Trustee may enforce directly, without joinder of the Issuer (but subject to any
defense that the Seller may have under this Agreement) all rights and remedies
hereunder.

10


KL2 2906190.5



--------------------------------------------------------------------------------




(d)    With respect to any representations and warranties contained in Section
5(a) and Section 5(b) hereof which are made to the Seller’s knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any assignee thereof, then notwithstanding the
Seller’s lack of knowledge of the accuracy of such representation and warranty
at the time such representation or warranty was made, such inaccuracy shall be
deemed a breach of such representation or warranty for purposes of the
repurchase or substitution obligations described herein.
SECTION 6.    Repurchases and Substitutions.
(a)    Mandatory Repurchases and Substitutions for Breaches of Representations
and Warranties. Upon the receipt of notice by the Seller of a breach of any of
the representations and warranties in Section 5(a) or Section 5(b) hereof which
materially and adversely affects the value of a Timeshare Loan or the interests
of the Issuer or any subsequent assignee of the Issuer (including the Indenture
Trustee for the benefit of the Noteholders) therein, the Seller shall within 60
days of such notice, cure in all material respects the circumstance or condition
which has caused such representation or warranty to be incorrect or either (i)
repurchase such Timeshare Loan at the Repurchase Price, or (ii) substitute one
or more Qualified Substitute Timeshare Loans for such Timeshare Loan and pay the
related Substitution Shortfall Amount, if any.
(b)    Optional Repurchases and Substitutions of Timeshare Loans. On any date,
the Seller shall have the option, but not the obligation, to either (i)
repurchase a Defaulted Timeshare Loan from the Issuer for a price equal to the
related Repurchase Price, or (ii) substitute one or more Qualified Substitute
Timeshare Loan for a Defaulted Timeshare Loan and pay the related Substitution
Shortfall Amount, if any.
(c)    Limitation on Optional Repurchases and Substitutions of Timeshare Loans.
The aggregate Cut-Off Date Loan Balance of Defaulted Timeshare Loans that may be
repurchased and of Defaulted Timeshare Loans that may be substituted pursuant to
Section 6(b) shall be limited on any date to 15% and 20%, respectively, of the
Aggregate Loan Balance on the Initial Cut-Off Date less the sum of the Loan
Balances of all Defaulted Timeshare Loans (as of the date they became Defaulted
Timeshare Loans) previously repurchased or substituted, as applicable, at the
Seller’s option.
(d)    Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Issuer hereby directs and the Seller hereby agrees to remit all amounts in
respect of Repurchase Prices and Substitution Shortfall Amounts in immediately
available funds to the Indenture Trustee. In the event that more than one
Timeshare Loan is substituted pursuant to Sections 6(a) or (b) hereof on any
Transfer Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Transfer Date.
(e)    Schedule of Timeshare Loans. The Issuer hereby directs, and the Seller
hereby agrees, on each date on which a Timeshare Loan has been repurchased or

11


KL2 2906190.5



--------------------------------------------------------------------------------




substituted, to provide the Issuer and the Indenture Trustee with a revised
Schedule of Timeshare Loans reflecting the removal of such Timeshare Loans and
subjecting any Qualified Substitute Timeshare Loans to the provisions of this
Agreement.
(f)    Officer’s Certificate. The Seller shall, on each Transfer Date, certify
in writing to the Issuer and the Indenture Trustee that each new Timeshare Loan
meets all the criteria of the definition of "Qualified Substitute Timeshare
Loan" and that (i) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loans have been delivered to the Custodian and (ii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loans have been
delivered to the Servicer.
(g)    Release. In connection with any repurchase or substitution of one or more
Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Issuer shall execute and deliver (or
shall cause the Indenture Trustee to execute and deliver) such releases and
instruments of transfer or assignment presented to it by the Seller or its
designee, in each case without recourse, as shall be necessary to vest in the
Seller or its designee the legal and beneficial ownership of such Timeshare
Loans; provided, however, that with respect to any release of a Timeshare Loan
that is substituted by a Qualified Substitute Timeshare Loan, the Issuer shall
not execute and deliver or cause the execution and delivery of such releases and
instruments of transfer or assignment until the Indenture Trustee, the Issuer
and the Servicer have received a Trust Receipt for such Qualified Substitute
Timeshare Loan. The Issuer shall cause the Custodian to release the related
Timeshare Loan Files to the Seller or its designee and the Servicer to release
the related Timeshare Loan Servicing Files to the Seller or its designee;
provided, however, that with respect to any Timeshare Loan File or Timeshare
Loan Servicing File related to a Timeshare Loan that has been substituted by a
Qualified Substitute Timeshare Loan, the Issuer shall not cause the Custodian
and the Servicer to release the related Timeshare Loan File and the Timeshare
Loan Servicing File, respectively, until the Indenture Trustee, the Issuer and
the Servicer have received a Trust Receipt for such Qualified Substitute
Timeshare Loan.
(h)    Sole Remedy. It is understood and agreed that the obligations of the
Seller to repurchase or substitute Timeshare Loans contained in Section 6(a)
hereof and the obligation of the Seller to indemnify pursuant to Section 8
hereof shall constitute the sole remedies for the breaches of any representation
or warranty contained in Section 5(a) or Section 5(b) hereof.
SECTION 7.     Additional Covenants of the Seller. The Seller hereby covenants
and agrees with the Issuer as follows:
(a)    The Seller shall comply in all material respects with all applicable
laws, rules, regulations and orders applicable to it and its business and
properties.
(b)    The Seller shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and, if applicable, all necessary sales finance company licenses.

12


KL2 2906190.5



--------------------------------------------------------------------------------




(c)    On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller shall indicate in its computer files and other records that each
Timeshare Loan has been sold to the Issuer and subsequently pledged to the
Indenture Trustee for the benefit of the Noteholders.
(d)    The Seller shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan and that such Timeshare
Loan has been pledged to the Indenture Trustee for the benefit of the
Noteholders.
(e)    [Reserved.]
(f)    On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller shall file or cause to be filed, at its own expense, financing statements
in favor of the Issuer and the Indenture Trustee for the benefit of the
Noteholders with respect to the Conveyed Timeshare Property meeting the
requirements of state law in such manner and in such jurisdictions as are
necessary or appropriate to perfect the acquisition of the Conveyed Timeshare
Property by the Issuer from the Seller, and shall deliver file-stamped copies of
such financing statements to the Issuer and the Indenture Trustee for the
benefit of the Noteholders.
(g)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale of the
Timeshare Loans, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder or under any Timeshare Loan
including but not limited to powers of attorney, Uniform Commercial Code
financing statements and assignments of Points Purchase Contracts. The Seller
hereby appoints the Issuer and the Indenture Trustee as attorney-in-fact, which
appointment is coupled with an interest and is therefore irrevocable, to act on
behalf and in the name of the Seller to enforce obligations of the Seller
hereunder.
(h)    Any change in the legal name of the Seller and any use by it of any trade
name, fictitious name, assumed name or "doing business as" name occurring after
the Closing Date shall be promptly disclosed to the Issuer and the Indenture
Trustee in writing.
(i)    Upon the discovery or receipt of notice of a breach of any of its
representations or warranties and covenants contained herein, the Seller shall
promptly disclose to the Issuer and the Indenture Trustee, in reasonable detail,
the nature of such breach.
(j)    The Seller shall immediately transfer to the Issuer or its assignee, as
applicable, any payment it receives in respect of the Conveyed Timeshare
Property.
(k)    In the event that the Seller or the Issuer or any assignee of the Issuer
should receive actual notice of any transfer taxes arising out of the transfer,
assignment and

13


KL2 2906190.5



--------------------------------------------------------------------------------




conveyance of any Conveyed Timeshare Property, on written demand by the Issuer,
or upon the Seller otherwise being given notice thereof, the Seller shall pay,
and otherwise indemnify and hold the Issuer and any of its assignees harmless,
on an after-tax basis, from and against any and all such transfer taxes.
(l)    The Seller will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges could not reasonably be expected to materially adversely affect the
collectibility of the Conveyed Timeshare Property or the ability of the Seller
to perform its obligations under this Agreement and any of the Transaction
Documents to which it is a party.
(m)    The Seller will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Obligor Notes at
the address of the Seller listed herein or, upon 30 days’ prior written notice
to the Issuer and the Indenture Trustee, at any other location in jurisdictions
where all actions reasonably requested by the Issuer or the Indenture Trustee to
protect and perfect the interest in the Obligor Notes and Points Purchase
Contracts under the applicable Uniform Commercial Code have been taken and
completed within 10 days of such notice. The Seller also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Obligor Notes and
Points Purchase Contracts in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all Obligor
Notes (including, without limitation, records adequate to permit the daily
identification of each Obligor Note and Points Purchase Contract) and all
payments made with regard to the related Conveyed Timeshare Property prior to
and on the Closing Date and each Transfer Date.
(n)    The Seller shall execute and file such continuation statements and any
other documents reasonably requested by the Issuer or the Indenture Trustee or
which may be required by law to preserve and protect the interest of the Issuer
or the Indenture Trustee hereunder in and to the Conveyed Timeshare Property.
(o)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the Conveyed
Timeshare Property, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder or under any of the other
Transaction Documents to which it is a party. The Seller has delivered to the
Custodian a Lost Note Affidavit in the form of Exhibit C hereto in each instance
where it is unable to provide a signed original Obligor Note or Points Purchase
Contract, and the Issuer agrees that such Lost Note Affidavit shall be
sufficient to satisfy the Seller's obligations hereunder.

14


KL2 2906190.5



--------------------------------------------------------------------------------




(p)    The Seller authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Conveyed
Timeshare Property and all payments made with regard to the related Conveyed
Timeshare Property without the signature of the Seller where permitted by law. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. The Issuer confirms that it is not
its present intention to file a photocopy or other reproduction of this
Agreement as a financing statement, but reserves the right to do so if, in its
good faith determination, there is at such time no reasonable alternative
remaining to it.
SECTION 8.    Indemnification.
(a)     The Seller agrees to indemnify the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders and the Initial Purchaser (each an "Indemnified
Party", collectively, the "Indemnified Parties") against (x) any and all claims,
losses, liabilities, (including legal fees and related costs) that such
Indemnified Parties may sustain directly or indirectly related to any inaccuracy
or breach of the representations and warranties of the Seller under Section 5
hereof and (y) a failure by the Seller to perform any of its obligations under
the Transaction Documents ("Indemnified Amounts") excluding, however (i)
Indemnified Amounts to the extent resulting from the gross negligence or willful
misconduct on the part of such Indemnified Party; (ii) any recourse for any
uncollectible Timeshare Loan not related to a breach of representation or
warranty; (iii) recourse to the Seller for a Defaulted Timeshare Loan so long as
the same is replaced or repurchased pursuant to Section 6 hereof; (iv)
Indemnified Amounts attributable to any violation by an Indemnified Party of any
requirement of law related to an Indemnified Party; or (v) the operation or
administration of the Indemnified Party generally and not related to this
Agreement. The Seller shall (x) promptly notify the Issuer and the Indenture
Trustee if a claim is made by a third party with respect to this Agreement or
the Timeshare Loans, and relating to (i) the failure by the Seller to perform
its duties in accordance with the terms of this Agreement or (ii) a breach of
the Seller’s representations, covenants and warranties contained in this
Agreement, and (y) assume (with the consent of the related Indemnified Party,
which consent shall not be unreasonably withheld) the defense of any such claim
and pay all expenses in connection therewith, including counsel fees, and
promptly pay, discharge and satisfy any judgment, order or decree which may be
entered against it or the related Indemnified Party in respect of such claim. If
the Seller shall have made any indemnity payment pursuant to this Section 8 and
the recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller.
(b)    The Seller agrees to pay, and to indemnify, defend and hold harmless the
Indemnified Parties from any taxes which may at any time be asserted with
respect to, and as of the date of, the transfer of the Conveyed Timeshare
Property to the Issuer hereunder and the further pledge by the Issuer to the
Indenture Trustee, including, without limitation, any sales, gross receipts,
general corporation, personal property, privilege or license taxes (but not
including any federal, state or other taxes arising out of the creation of the
Issuer and the issuance of the Notes) and costs, expenses and reasonable counsel
fees in defending

15


KL2 2906190.5



--------------------------------------------------------------------------------




against the same, whether arising by reason of the acts to be performed by the
Seller under this Agreement or the Servicer under the Indenture or imposed
against the Issuer, a Noteholder or otherwise. Notwithstanding any other
provision of this Agreement, the obligation of the Seller under this Section
8(b) shall not terminate upon the resignation or removal of the Servicer
pursuant to the Indenture and shall survive any termination of this Agreement.
(c)    The obligations of the Seller under this Section 8 to indemnify the
Indemnified Parties shall survive the termination of this Agreement and continue
until the Notes are paid in full or otherwise released or discharged.
SECTION 9.     No Proceedings.  The Seller hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Resort, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.
SECTION 10.     Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
under its name on the signature page hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall not be effective until received by the
party to whom such notice or communication is addressed.
SECTION 11.     No Waiver; Remedies.  No failure on the part of the Seller, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.
SECTION 12.     Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Seller, the Issuer and their respective
successors and permitted assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled directly to enforce this Agreement. The
Seller may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Issuer and any of its
assignees. The Issuer may, and intends to, assign all of its rights hereunder to
the Indenture Trustee for the benefit of the Noteholders and the Seller consents
to any such assignment. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until its termination; provided, however,
that the rights and remedies with respect to any breach of any representation
and warranty made by the Seller pursuant to Section 5 hereof and the repurchase
or substitution and indemnification obligations shall be continuing and shall
survive any termination of this Agreement but such rights and remedies may be
enforced only by the Issuer and the Indenture Trustee.
SECTION 13.     Amendments; Consents and Waivers.  No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements,

16


KL2 2906190.5



--------------------------------------------------------------------------------




instruments and documents delivered thereto, nor consent to any departure by the
Seller from any of the terms or conditions thereof shall be effective unless it
shall be in writing and signed by each of the parties hereto and the written
consent of the Indenture Trustee for the benefit of the Noteholders is given.
The Issuer shall provide the Indenture Trustee and the Rating Agencies with such
proposed modifications, amendments or waivers. Any waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
consent to or demand by the Seller in any case shall, in itself, entitle it to
any other consent or further notice or demand in similar or other circumstances.
The Seller acknowledges that in connection with the intended assignment by the
Issuer of all of its right, title and interest in and to the Conveyed Timeshare
Property to the Indenture Trustee for the benefit of the Noteholders, the
Issuer, as Issuer, intends to issue the Notes, the proceeds of which will be
used by the Issuer to purchase the Timeshare Loans conveyed hereunder.
SECTION 14.     Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Conveyed Timeshare
Property, the transactions evidenced hereby shall constitute a loan and not a
purchase and sale, notwithstanding the otherwise applicable intent of the
parties hereto, and the Seller shall be deemed to have granted to the Issuer as
of the date hereof, a first priority perfected security interest in all of the
Seller’s right, title and interest in, to and under the Conveyed Timeshare
Property and the related property as described in Section 2 hereof.
SECTION 15.     GOVERNING LAW; CONSENT TO JURISDICTION.
(A)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.
(B)    THE SELLER AND THE ISSUER HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE SELLER AND THE ISSUER EACH HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON

17


KL2 2906190.5



--------------------------------------------------------------------------------




CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE SELLER OR THE ISSUER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR PROCEEDING IN THE
COURTS OF ANY OTHER JURISDICTION.
SECTION 16.     Headings.  The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
SECTION 17.     Execution in Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and both of which when taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile or other electronic transmission (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart hereof
and deemed an original."
SECTION 18.    Owner Trustee. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by U.S. Bank
Trust National Association not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made or on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association, but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) U.S. Bank Trust
National Association has made no investigation into the accuracy or completeness
of any representations or warranties made by the Issuer herein, and (e) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Agreement or any other related
document.
[SIGNATURE PAGES FOLLOW]

18


KL2 2906190.5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


DIAMOND RESORTS SELLER 2015-1, LLC, as Seller
By: _/s/ Lillian Luu________________________
Name:     Lillian Luu
Title:         Treasurer
Address:     10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Telephone:     702 823 7490
Facsimile:     702 765 8798




DIAMOND RESORTS OWNER TRUST 2015-1, as Issuer
By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee




By: _/s/ Andrea J. Friesen____________________
Name:    Andrea J. Friesen    
Title:    Vice President        
Address: c/o U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota 55107
Attn: Andrea Friesen,

Diamond Resorts Owner Trust 2015-1

        
Telephone: 651-466-5033    
Facsimile: 651-466-7363


With a copy to:
Diamond Resorts Financial Services, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135



KL2 2906190, Sale Agreement



--------------------------------------------------------------------------------




Schedule I
Representations and Warranties as to Timeshare Loans


(a)All federal, state or local laws, rules or regulations, including, without
limitation, those relating to usury, truth-in-lending, real estate settlement
procedure, land sales, the offer and sale of securities, consumer credit
protection and equal credit opportunity or disclosure, applicable to the
Timeshare Loan or the sale of the Timeshare Properties have been complied with
in all material respects such that any violation of any such law, rule or
regulation would not impair the collectibility of such Timeshare Loan. The
applicable rescission period for such Timeshare Loan has expired. The Timeshare
Loan was not originated in, or is subject to the laws of, any jurisdiction under
which the transfer, conveyance or assignment of such Timeshare Loan would be
unlawful, void or voidable.
(b)[Reserved]
(c)The related Obligor has not been released, in whole or in part, from any of
its material obligations in respect of the Timeshare Loan. Neither the
applicable Obligor Note or Points Purchase Contract has been satisfied,
canceled, rescinded or subordinated, in whole or in part, and no instrument has
been executed that would affect any such satisfaction, release, cancellation,
subordination or rescission. No instrument has been executed that would affect
any such release, satisfaction, cancellation, rescission or subordination.
(d)The sale of the related Timeshare Property has not been canceled by the
applicable Obligor or any originator. Any statutory or other applicable
cancellation or rescission period related to the sale of the Timeshare Property
has expired. The Timeshare Property purchased by the applicable Obligor has not
been surrendered in accordance with the terms of the relevant Points Purchase
Contract.
(e)Each Purchase Contract, Obligor Note or Points Purchase Contract, and each
other document in the related Timeshare Loan File is genuine and the legal,
valid and binding obligation of the applicable Obligor, is enforceable in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law), and is not subject to any dispute, right of setoff,
recoupment, counterclaim, or defense of any kind, whether arising out of
transactions concerning such Timeshare Loan or otherwise, and no such right has
been asserted with respect thereto.
(f)All of the related Timeshare Loan Servicing Files for such Timeshare Loan
have on or prior to the Closing Date (or the related Transfer Date) been
obtained by the Servicer and all the related Timeshare Loan Files are in the
possession of the Custodian, the Custodian has issued a Trust Receipt (as
defined in the Custodial Agreement) therefor and no Material Exceptions (as
defined in the Custodial Agreement) have been cited by the Custodian.
(g)The related Obligor Note is payable in United States Dollars.

I-1
KL2 2906190.5



--------------------------------------------------------------------------------




(h)The percentage of Timeshare Loans where the Obligor is not a citizen or
resident of, and making payments from, the United States, Canada, Puerto Rico,
the U.S. Virgin Islands or U.S. military bases does not exceed 7.50% of the
Aggregate Loan Balance as of the Initial Cut-Off Date or any Transfer Date.
(i)Such Timeshare Loan is not more than 30 days delinquent (without giving
effect to any applicable grace period) on any payment of principal or interest
as of the Initial Cut-Off Date or any Transfer Date.
(j)The aggregate amount owing from the related Obligor with respect to all
Timeshare Loans does not exceed $295,000 in the aggregate.
(k)The related Obligor Note evidences a fully amortizing debt obligation which
bears a fixed rate of interest, provides for substantially level monthly
payments of principal and interest (other than the final payment thereon), and
is for a term not exceeding 180 months.
(l)The related Obligor Note may be prepaid in full without penalty.
(m)The related Obligor has been instructed to remit all payments to the
Centralized Lockbox Account or such other lockbox account(s) at Approved
Financial Institutions that are subject to a Deposit Account Control Agreement
or a substantially similar control agreement, or as approved by the Indenture
Trustee, acting with the consent of the Holders representing not less than 51%
of the then Outstanding Note Balance of each Class of Notes.
(n)The related Obligor is not (i) a Person (other than an individual) that is
affiliated with or employed by Diamond Resorts Corporation or any of its
Affiliates, including the Servicer, or (ii) a Governmental Authority.
(o)[Reserved]
(p)The applicable assignment of Points Purchase Contract and the endorsement of
the related Obligor Note constitutes a duly executed, legal, valid, binding and
enforceable assignment or endorsement, as the case may be, of such related
Points Purchase Contract and related Obligor Note, and all monies due or to
become due thereunder, and all proceeds thereof.
(q)All of the condominium and apartment units related to the Timeshare Loans in
the Resorts are located in buildings whose construction has been completed and
certificate of occupancy has been issued, in the manner required by applicable
state and local laws.
(r)The related Unit, if any, is an apartment or unit at a Resort and the related
Points Purchase Contract grants the related Obligor the right to use and occupy
one or more apartments or units at a Resort. The related Points Purchase
Contract has been duly filed and recorded with all appropriate governmental
authorities in all jurisdictions in which such related Points Purchase Contract
is required to be filed and recorded to enable the Issuer and its assigns to
enforce the revocation and termination rights granted in the Points Purchase
Contract.

I-2
KL2 2906190.5



--------------------------------------------------------------------------------




(s)Immediately prior to any transfer contemplated pursuant to this Agreement of
Timeshare Loans from the Seller to the Issuer, the Seller will own full legal
and equitable title to each such Timeshare Loan, free and clear of any Lien or
ownership interest in favor of any other Person. All of the Seller’s right,
title and interest in and to each such Timeshare Loan has been validly and
effectively transferred to the Issuer pursuant to this Agreement. All of the
Transferors' right, title and interest in and to each such Timeshare Loan has
been validly and effectively transferred to the Seller pursuant to the Purchase
Agreements.
(t)The related Points Purchase Contract contains customary and enforceable
provisions so as to render the rights and remedies of the holder thereof
adequate for the practical realization against the related Timeshare Property of
the benefits of the security interests or other remedies intended to be provided
thereby. There is no exemption available to the related Obligor which would
interfere with the transferee’s right to enforce its revocation and termination
rights under the related Points Purchase Contract other than that which may be
available under applicable bankruptcy, debt relief, homestead statutes or the
Servicemembers Relief Act or similar applicable laws.
(u)The Timeshare Loan is not and has not been secured by any collateral except
the Points Purchase Contract and Timeshare Property.
(v)[Reserved]
(w)Interest is calculated on each Timeshare Loan on a simple interest basis.
(x)The proceeds of each Timeshare Loan have been fully disbursed and no
Timeshare Loan requires any additional performance by any Person.
(y)The terms of each Points Purchase Contract and Obligor Note have not been
modified in any material respect.
(z)[Reserved]
(aa)Each Timeshare Loan requires the Obligor to pay all taxes, insurance
premiums and maintenance costs with respect to the related Resort or Collection,
as applicable. There are no delinquent taxes, ground rents, water charges, sewer
rents, or assessments outstanding with respect to any of the Timeshare
Properties, nor any other material outstanding Liens affecting the Timeshare
Properties.
(ab)No consent, approval, order or authorization of, and no filing with or
notice to, any court or governmental authority in respect of any Obligor is
required which has not been obtained in connection with the transfer of any
Timeshare Loans to the Transferors, the Seller or the Issuer or in connection
with the pledge of any Timeshare Loans to the Indenture Trustee.
(ac)No selection procedures reasonably believed by the Seller to be adverse to
the Noteholders were utilized in selecting any Timeshare Loans.
(ad)Each Obligor Note constitutes an "instrument" under the Uniform Commercial
Code of the jurisdiction in which such Obligor Note will at all times be
located. Each Timeshare Loan

I-3
KL2 2906190.5



--------------------------------------------------------------------------------




which is not evidenced by an Obligor Note constitutes either "tangible chattel
paper" or a "payment intangible" within the meaning of the Uniform Commercial
Code in which such tangible chattel paper is located, in the case of tangible
chattel paper, or within the meaning of the Uniform Commercial Code of the State
of Delaware in the case of a payment intangible. There is no more than one
original executed copy of each Obligor Note or Points Purchase Contract.
(ae)The related Obligor has equity as of the Closing Date equal to at least 10%
of the sale price of the Timeshare Property securing such Timeshare Loan.
(ff)    The related Obligor has not previously had any portion of a scheduled
payment delinquent for more than 180 days on a Timeshare Loan.
(gg)    The Timeshare Loan was originated in compliance with Underwriting
Guidelines attached hereto as Exhibit D (as such Underwriting Guidelines may be
amended from time to time in the manner provided for by the Transaction
Documents).
(hh)    Such Timeshare Loan is not more than 30 or more days’ delinquent on any
payment of principal or interest as of the Initial Cut-Off Date or Substitution
Cut-Off Date, as applicable.
(ii)    Except if such Timeshare Loan is related to the Diamond Resorts Latin
America Collection, all Timeshare Property and other real estate interests
supporting the Points available to be sold are (i) titled in the name of the
Collection Trustee, Collection Association or third-party trustee and held in
trust, free and clear of any lien or ownership interest in favor of any other
person, (ii) covered by a title insurance policy issued by a title insurer
qualified to do business in the jurisdiction where such Timeshare Property or
other real estate interest is located and (iii) is related to a Collection. With
respect to any Timeshare Loan related to the Diamond Resorts Latin America
Collection, all Timeshare Property and other real estate interests supporting
the Points available to be sold are (i) owned by the Cabo Developer, as
evidenced by its beneficial interest in a Mexican land trust subject to the
terms of the Diamond Resorts Latin America Collection documents, (ii) covered by
a title insurance policy issued by a title insurer qualified to do business in
Mexico and (iii) is related to the Diamond Resorts Latin America Collection.
(jj)    None of the related Collection Developer, Collection Trustee and/or
Collection Association is in default under the related Collection Trust
Agreement or has caused the ratio of Points to available intervals or units to
fall below required levels.
(kk)    [Reserved]
(ll)    No holder of the Timeshare Loan has any existing or future obligations
or liabilities with respect to such Timeshare Loan or the related Obligor.





I-4
KL2 2906190.5



--------------------------------------------------------------------------------




Schedule II
Representations and Warranties as to Resorts


(a)Timeshare Properties.
(i)    The sale, offering for sale and financing of Timeshare Properties (A) do
not constitute the sale, or the offering for sale, of securities subject to
registration requirements of the Securities Act or any state or foreign
securities laws, (B) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate Timeshare Laws or any other law of any
state or foreign country in which sales or solicitation of Timeshare Properties
occur and (C) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate any consumer credit or usury laws of
any state or foreign country in which sales or solicitations of Timeshare
Properties occur. Except to the extent that any such failure(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have not failed to make
or cause to be made any registrations or declarations with any Governmental
Authority necessary to the ownership of the Resorts or to the conduct of their
business, including laws and regulations applicable to their business and
activities, the operation of the Resorts and the sale, or offering for sale, of
Timeshare Properties. Except to the extent that any such noncompliance, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have, to the extent
required by their activities and businesses, complied with all laws and
regulations applicable to their businesses and activities.
(ii)    Schedule III (II(a)(ii)) hereto sets forth, with respect to each Resort,
(A) the states and countries in which Timeshare Properties with respect to such
Resort are being sold or marketed and (B) the trust or other entity that is the
owner of the real property rights with respect to such Resort. The applicable
Diamond Resorts Entity has filed in each jurisdiction in which such filing is a
legal prerequisite to the marketing of the Timeshare Properties therein all
applicable documents with the appropriate Governmental Authorities required to
authorize the sale of Timeshare Properties in such jurisdictions and has
subjected each Resort to certain limitations, restrictions, conditions and
covenants as described in the timeshare declarations and as hereinafter set
forth in accordance with the provisions of any applicable laws, statutes or
regulations (such laws, statutes or regulations and all amendments,
modifications or replacements thereof and successors thereto, and all
regulations and guidelines promulgated thereunder or with respect thereto, now
or hereafter enacted, being hereinafter collectively referred to as the
“Timeshare Laws”), except for any failure to make such filings or any failure to
subject each Resort to certain limitations, restrictions, conditions and
covenants that could not reasonably be expected to have a Material Adverse
Effect. All material documents used in connection with the creation of the
Timeshare Properties, the sale of the Timeshare Properties and the operation of
the Resort as a timeshare resort, including, without limitation, the Declaration
(as hereinafter defined), by-laws and rules and regulations of the homeowner’s
association, the management agreement, the form of contract of sale and deeds,
and all other documents used by the Diamond Resorts Entities in connection with

II-1
KL2 2906190.5



--------------------------------------------------------------------------------




the sale of Timeshare Properties, and the operation of the Resort as a timeshare
resort and the regulation, management and administration thereof comply with all
Timeshare Laws, except for any non-compliance that could not reasonably be
expected to result in a Material Adverse Effect. As used herein, the term
“Declaration” means the declaration in furtherance of a plan for subjecting the
Resort to a timeshare form of ownership, which Declaration contains covenants,
restrictions, easements, charges and liens and including, without limitation,
provisions regarding the identification of Timeshare Properties and the common
areas and the regulation and governance of the real property comprising the
Resort as a timeshare regime.
(b)Timeshare Exchange Network. The exchange system operated by Diamond Resorts
International Club, Inc. (“THE Club®”) is being operated in compliance with all
applicable Timeshare Laws, except for any non-compliance that could not
reasonably be expected to result in a Material Adverse Effect. To the extent
Diamond Resorts Entities have entered into written agreements with Resort
Condominiums International, LLC, Interval International, Inc. or other exchange
networks, such Diamond Resorts Entities are members and participants pursuant to
validly executed and enforceable written agreements in Resort Condominiums
International, LLC, and/or Interval International, Inc. and/or other exchange
networks, as applicable. Such Diamond Resorts Entities have paid all fees and
other amounts due and owing under such agreements and are not otherwise in
default in any respect thereunder, except to the extent that could not
reasonably be expected to result in a Material Adverse Effect.
(c)Common Areas. To the extent that Diamond Resorts Entities are obligated to
construct common areas and amenities, the common areas and amenities appurtenant
to sold Timeshare Properties, and the streets and other off-site improvements
contained within the projects, have been completed or a bond insuring the
completion thereof has been obtained, except to the extent that such failure to
complete or post a bond is not reasonably likely to have a Material Adverse
Effect, and such interests in such common areas are free and clear of all Liens.
(d)Homeowners’ Association, Maintenance Fees and Developer Subsidies. All
homeowners’ association, maintenance fees and/or developer subsidies, as
applicable, required to be paid by any Diamond Resorts Entity and which are past
due have been paid, except to the extent that such past due fees do not exceed
$5,000,000 in the aggregate.
(e)Condemnation. No condemnation or other proceeding in the nature of eminent
domain has been commenced or to any Diamond Resorts Entity’s best knowledge, is
threatened or contemplated with respect to all or any portion of any Resort or
for the relocation of roadways providing access to any Resort.
(f)Utilities and Public Access. Each Resort has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Resort for its respective intended uses. All public
utilities necessary to the full use and enjoyment of each Resort for are located
either in the public right-of-way abutting such Resort (which are connected so
as to serve such Resort without passing over the property) or in recorded
easements serving such Resort for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.

II-2
KL2 2906190.5



--------------------------------------------------------------------------------




(g)Use of Property. Each Resort is used exclusively as a timeshare resort, hotel
and/or other appurtenant and related uses.
(h)Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of
each Resort as a timeshare resort or hotel (collectively, the “Licenses”), have
been obtained and are in full force and effect. Each applicable Diamond Resorts
Entity shall keep and maintain all Licenses necessary for the operation of each
Resort as a timeshare resort. The use being made of each Resort is in conformity
with the certificate of occupancy issued for such Resort.
(i)Flood Zone. None of the improvements on any Resort are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards or, if so located, flood insurance in commercially reasonable
amounts is in full force and effect with respect to each Resort.
(j)Physical Condition. Except as set forth on Schedule III (II(j)), each Resort,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists on the
Closing Date or any Transfer Date no structural or other material defects or
damages in any Resort, whether latent (to the knowledge of the Diamond Resorts
Entities or otherwise; and no Diamond Resorts Entity has received on the Closing
Date or any Transfer Date notice from any insurance company or bonding company
of any defects or inadequacies in any Resort, or any part hereof, which would
materially adversely affect the insurability of the same or cause the imposition
of extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
(k)Boundaries. All of the improvements which were included in determining the
appraised value of each Resort lie wholly within the boundaries and building
restriction lines of such Resort, and no improvements on adjoining properties
encroach upon such Resort, and no easements or other encumbrances upon the
applicable Resort encroach upon any of the improvements, so as to affect the
value or marketability of the applicable Resort except those which are insured
against by a title insurance policy.
(l)Filing and Recording Taxes. All transfer taxes, deed stamps, intangible taxes
or other amounts in the nature of transfer taxes required to be paid by any
Person under applicable legal requirements currently in effect in connection
with the transfer of any Timeshare Property to the applicable Obligor have been
paid.
(m)Illegal Activity. No portion of any Resort has been or will be purchased with
proceeds of any illegal activity.
(n)Embargoed Person. None of the funds or other assets of any Diamond Resorts
Entity constitute property of, or are beneficially owned, directly or
indirectly, by any Person subject

II-3
KL2 2906190.5



--------------------------------------------------------------------------------




to trade restrictions under U.S. law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. I et seq., and any executive orders
or regulations promulgated thereunder with the result that the investment in any
Diamond Resorts Entity (whether directly or indirectly), is prohibited by law or
the Notes issued by the Issuer are in violation of law (“Embargoed Person”). No
Embargoed Person has any interest of any nature whatsoever in any Diamond
Resorts Entity with the result that the investment in any Diamond Resorts Entity
(whether directly or indirectly), is prohibited by law or are in violation of
law. None of the funds of any Diamond Resorts Entity have been derived from any
unlawful activity with the result that the investment in any Diamond Resorts
Entity (whether directly or indirectly), is prohibited by law or is in violation
of law.
(o)Management Agreements. Each HOA which a Diamond Resorts Entity currently
manages was duly organized and is validly existing. Each agreement to which a
Diamond Resorts Entity is a party, pursuant to which management services are
currently being performed with respect to a Resort (each, a “Management
Agreement”), is in full force and effect. The applicable Diamond Resorts Entity
has performed in all material respects all of its obligations under each such
Management Agreement.
(p)Insurance. Each Resort which is currently managed by a Diamond Resorts Entity
is insured through the applicable HOA if there is one, and if not, through a
Diamond Resorts Entity, in the event of fire or other casualty for the full
replacement value thereof, and in the event that the Timeshare Properties should
suffer any loss covered by casualty or other insurance, upon receipt of any
Insurance Proceeds, the HOAs, or a Diamond Resorts Entity, are required, during
the time such Timeshare Properties are covered by such insurance, under the
applicable governing instruments either to repair or rebuild the portions of the
applicable Resorts. Each Resort in the United States which is currently managed
by a Diamond Resorts Entity and which is located in a designated flood plain
maintains flood insurance in an amount not less than the maximum level available
under the National Flood Insurance Program.
(q)Litigation. No action, suit, proceeding or investigation is pending or, to
the best of the knowledge of any Representing Party, threatened against any HOA
or any Resort which is currently managed by a Diamond Resorts Entity that, if
adversely determined, would have a material adverse impact on the Resorts, the
Collections or the value of the Notes.





II-4
KL2 2906190.5



--------------------------------------------------------------------------------




Schedule III (II(a)(ii))
Marketing By States and Countries


Name of Resort
Location of Sales1,2,3
Owner of Real Property Rights
Bell Rock Inn
No on-site sales; PVC location
Premiere Vacation Collection Owners Association, Inc.
Bent Creek Golf Village
Sevier County, TN; DRUSC location
First American Trust, FSB, as Trustee
Cabo Azul Resort
Baja California Sur, Mexico
DPM Acquisition Mexico, S. de R.L de C.V.
Cancun Resort
Clark County, NV; DRHC location
First American Trust, FSB, as Trustee
The Carriage House
No on-site sales; PVC location
Premiere Vacation Collection Owners Association, Inc.
Cedar Breaks Lodge and Spa
Iron County, UT;
DRHC location
First American Trust, FSB, as Trustee
Celebrity House
No on-site sales; PVC location
Premiere Vacation Collection Owners Association, Inc.
Cypress Pointe Resort and Grande Villas
Orange County, FL; DRUSC location
First American Trust, FSB, as Trustee
Daytona Beach Regency
Volusia County, FL;
DRUSC location
First American Trust, FSB, as Trustee
Desert Paradise Resort
Clark County, NV;
DRUSC location
First American Trust, FSB, as Trustee
Desert Isle of Palm Springs
No on-site sales
DRUSC location
First American Trust, FSB, as Trustee
Dunes Village Resort
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Flamingo Beach Resort
St. Maarten,
DRUSC location
First National Trustee Company (UK) Ltd., as Trustee through its subsidiary,
Saint Maarten Title Limited
Grand Beach Resort
Orange County, FL; DRUSC location
First American Trust, FSB, as Trustee
Greensprings Vacation Resort
James City County, VA; DRUSC location
First American Trust, FSB, as Trustee


III-1
KL2 2906190.5



--------------------------------------------------------------------------------




Name of Resort
Location of Sales1,2,3
Owner of Real Property Rights
The Historic Crag’s Lodge
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
The Historic Powhatan Resort
James City County, VA; DRUSC location
First American Trust, FSB, as Trustee
Island Links Resort
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Ka’anapali Beach Club
Maui, HI; DRHC location
First American Trust, FSB, as Trustee
Kohl’s Ranch Lodge
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Lake Tahoe Vacation Resort
El Dorado County, CA; DRUSC, DRHC and DRCC locations
First American Trust, FSB, as Trustee
London Bridge Resort
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Los Abrigados Resort and Spa
Yavapai County, AZ;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Mystic Dunes Resort
Osceola County, FL; DRUSC location
First American Trust, FSB, as Trustee
Palm Canyon Resort and Spa
Riverside County, CA
DRUSC and DRHC locations
First American Trust, FSB, as Trustee
The Point at Poipu
Kauai, HI; DRHC location
First American Trust, FSB, as Trustee
Polo Towers Suites
Clark County, Nevada; DRUSC, DRHC and DRCC locations4
First American Trust, FSB, as Trustee
 
 
 
Polynesian Isles
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Rancho Mañana Resort
No on-site sales
PVC location
Premiere Vacation Collection Owners Association, Inc.
The Ridge on Sedona Golf Resort
Yavapai County, AZ; DRUSC location
First American Trust, FSB, as Trustee
Ridge Pointe
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee


III-2
KL2 2906190.5



--------------------------------------------------------------------------------




Name of Resort
Location of Sales1,2,3
Owner of Real Property Rights
Riviera Beach Resort and Spa
Orange County, CA
DRUSC location
First American Trust, FSB, as Trustee
Riviera Oaks Resort and Racquet Club
San Diego County, CA
DRUSC location
First American Trust, FSB, as Trustee
Riviera Shores Resort
No on-site sales
DRUSC location
First American Trust, FSB, as Trustee
PVC at The Round House Resort
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Royal Palm Beach Resort
No on-site sales;
DRUSC location
First National Trustee Company (UK) Ltd., as Trustee through its subsidiary,
Saint Maarten Title Limited
San Luis Bay Inn
San Luis Obispo County, CA; DRUSC, DRHC and DRCC locations
First American Trust, FSB, as Trustee
Scottsdale Camelback Resort
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Scottsdale Links Resort
No on-site sales; DRUSC location
First American Trust, FSB, as Trustee
Scottsdale Villa Mirage
Maricopa County, AZ; DRUSC location
First American Trust, FSB, as Trustee
Sea of Cortez Beach Club
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Sedona Springs Resort
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Sedona Summit
Yavapai County, AZ; DRUSC, DRHC, & DRCC locations
First American Trust, FSB, as Trustee
The Suites at Fall Creek
Taney County, MO; DRUSC location
First American Trust, FSB, as Trustee
Tahoe Beach & Ski Club
No on-site sales;
DRUSC, DRHC and DRCC locations
First American Trust, FSB, as Trustee
Tahoe Seasons Resort
No on-site sales
DRUSC location
First American Trust, FSB, as Trustee
Varsity Clubs of America – South Bend
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.


III-3
KL2 2906190.5



--------------------------------------------------------------------------------




Name of Resort
Location of Sales1,2,3
Owner of Real Property Rights
Varsity Clubs of America – Tucson
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Villas at Poco Diablo
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Villas at Polo Towers
Clark County, NV;
DRUSC and DRHC locations4
First American Trust, FSB, as Trustee
Villas de Santa Fe
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Villas of Sedona
No on-site sales; DRUSC location
First American Trust, FSB, as Trustee



1 Diamond Resorts U.S. Collection (“DRUSC”) memberships are currently sold at
sales centers located in the following states: Arizona, California, Florida,
Missouri, Nevada, North Carolina, Tennessee, Utah, Virginia, and St. Maarten,
N.A.(collectively referred to as “DRUSC locations”). DRUSC is registered, or
exempt from registration or other regulations, to market or sell memberships in
all 50 United States except: Hawaii, Idaho, Nebraska, or West Virginia.
2 Diamond Resorts Hawaii Collection (“DRHC”) memberships are currently sold at
sales centers located in Hawaii and Florida (collectively referred to as “DRHC
locations”). DRHC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
Arizona, California, Delaware, Florida, Georgia, Hawaii, Kansas, Maine,
Massachusetts, Michigan, Missouri, Nevada, New Mexico, North Carolina, North
Dakota, Ohio, Oklahoma, Pennsylvania, Texas, Vermont, Wisconsin, and Wyoming.
3 Diamond Resorts California Collection (“DRCC”) memberships are not actively
sold, however, are legally able to be sold at sales centers located in the
following states: California, and Nevada (collectively referred to as “DRCC
locations”). DRCC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
Arizona, California, Delaware, Georgia, Kansas, Maine, Massachusetts, Missouri,
Nevada, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Vermont, Washington, Wisconsin and Wyoming.
4 This timeshare plan is registered for sale in Nevada, and some intervals are
held by Diamond Resorts Polo Development, LLC.


 

III-4
KL2 2906190.5



--------------------------------------------------------------------------------




Schedule III (II(j))
Physical Condition
Ka’anapali Beach Resort
A lawsuit alleging a construction defect by the manufacturer of the rooftop
space frame was filed by the Company or one or more of its affiliates (the
“Developer”) in its pursuit to help the association in the matter of determining
whether there were any grounds to seek relief against the manufacturer of said
space frame. Settlement in the amount of $2.465 million has been reached with
the three defendants and the case has been dismissed. The rooftop space frame
replacement commenced in November 2014. The cost is expected to be an
approximately $5 million, and the project is expected to last approximately nine
months, and is expected to be completed by the fourth quarter of 2015. This
estimate is approximate only and could change in the future due to unforeseen
events, inclement weather, and other events that are beyond the control of the
Developer or the contractor.
The Point at Poipu
All buildings in The Point at Poipu condominium have experienced substantial
damage due to water intrusion. The Board of Directors of the Association of
Apartment Owners of Poipu Point, (“Poipu Condominium Board”), which includes
Directors who are employed by the Developer as well as Directors with no
affiliation with the Developer, had extensive analysis performed to determine
the scope and extent of the damage and repair needed to fix and prevent future
water intrusion. Construction consultants to the Poipu Condominium Board have
determined that the repair work in each building could take up to six (6) months
to complete. Construction work has been completed or is scheduled to commence as
follows:


Building 4 has been repaired;
Building 6 has been repaired;
Building 2 has been repaired;
Building 3 has been repaired;
Building 5 has been repaired;
Building 7 has been repaired;
Building 8 is in progress and scheduled to be completed in late 2015;
Lobby & Poolside Grill is scheduled to begin in early 2016;
Building 9 is scheduled to begin in late November 2015 and to be completed in
late May 2016;
Building 1 is scheduled to begin in late May 2016 and to be completed in late
November 2016; and
Building 10 & Maintenance Shop are scheduled to begin in late 2016 and to be
completed in 2017.


The dates and construction timeframe estimates above are approximate only and
could change in the future due to inclement weather and other unforeseen events
that are beyond the control of the Poipu Condominium Board or the Developer. In
order to conduct the necessary repair work, the Poipu Condominium Board
anticipates that only one building at a time will be completely closed off from
occupancy. In any event, the Developer will endeavor to work with the Poipu
Condominium

III-5
KL2 2906190.5



--------------------------------------------------------------------------------




Board to see that repair work is conducted in a manner that will not materially
impair the operation of the Project and will minimize the impact of the ability
of the owners to obtain a reservation.


Lake Tahoe Vacation Resort
Numerous instances of improper installation or construction techniques by the
contractor were discovered at Lake Tahoe Vacation Resort. These construction
defects have resulted or may result in some structural defects, including water
intrusion in the roof and the parking garage and in the bathrooms and exterior
walls of a significant number of units at the resort. In order to secure the
correction of these defects, the Developer filed an action against the
contractor seeking repairs and in some instances replacement of physical
components of the resort and correction of the effects of any resulting defects
and/or water intrusion. This action settled for $25 million. The repairs are
underway at the resort and are anticipated to be completed by the end of 2015.
The use of the affected units may be temporarily interrupted during the course
of making the repairs.
All or portions of the Lake Tahoe Vacation Resort are located within a Very High
Fire Hazard Severity Zone. Prospective purchasers are provided with a separate
disclosure document required under California Government Code Section 51183.5.
San Luis Bay Inn
All or portions of the San Luis Bay Inn resort are located within a Special
Flood Hazard Area, as designated by the Federal Emergency Management Agency.
Prospective purchasers are provided with a separate disclosure document required
under California Government Code Section 8589.3.
The resort also lies within an Area of Potential Flooding as shown on an
inundation map. Purchasers are provided with a separate disclosure document
required under California Government Code Section 8589.4.
The resort is also located within five (5) miles of the Diablo Canyon nuclear
power plant. It is within the basic emergency planning zone, the area
surrounding each of California’s nuclear power plants, in which both state and
federal governments require planning to protect the public in the unlikely event
of a serious accident at the plant. Plans for public information and for a full
range of protective actions, including evacuation, have been developed by local
emergency services offices.
Scottsdale Links
There are currently ten (10) units dedicated to Diamond Resorts U.S. Collection
that are actually not available for guest use and points being sold against this
inventory are not supported because these units are being utilized for back
office operations. In the meantime, Diamond Resorts U.S. Collection Development,
LLC (the “DRUSC”) has used developer space to accommodate owner requests and
maintain the one-to-one property to points ratio required by law.





III-6



--------------------------------------------------------------------------------




Desert Paradise
There are currently four (4) units at Desert Paradise Resort that are dedicated
to Diamond Resorts U.S. Collection that are actually not available for guest use
and points being sold against this inventory are not supported because these
units are being utilized for back office operations. In the meantime, DRUSC has
used developer space to accommodate owner requests and maintain the one-to-one
property to points ratio required by law.
Cabo Azul Resort
In September 2014, Cabo Azul Resort and the surrounding area in Baja California,
Mexico were severely affected by the landfall of Hurricane Odile. The storm
damaged all six (6) buildings at the resort and the related amenities and other
facilities. The resort sustained various levels of cosmetic damages, both the
interior and exterior of the buildings. The entire resort is temporarily out of
service, pending completion of necessary repairs to both the buildings and the
infrastructure. The repairs have been underway and are expected to be completed
in the third quarter of 2015.
 

III-7



--------------------------------------------------------------------------------




Exhibit A
Schedule of Timeshare Loans
[Electronic Schedule of Timeshare Loans on File with the Indenture Trustee]
]





A-1
KL2 2906190.5



--------------------------------------------------------------------------------




Exhibit B
Form of Qualified Substitute Timeshare Loan Transfer Certificate
TRANSFER OF TIMESHARE LOANS
PURSUANT TO
SALE AGREEMENT
DIAMOND RESORTS OWNER TRUST 2015-1
This TRANSFER OF TIMESHARE LOANS (this "Transfer Certificate"), dated ______ __,
20__, is acknowledged by Diamond Resorts Seller 2015-1, LLC, a Delaware limited
liability company (the "Seller") and Diamond Resorts Owner Trust 2015-1, a
Delaware statutory trust (the "Issuer"). Capitalized terms not defined herein
shall have the meanings assigned to them in or incorporated by reference in that
certain Sale Agreement, dated as of July 29, 2015, by and between the Seller, as
seller and the Issuer, as purchaser (the "Sale Agreement").
The Seller, concurrently with the execution and delivery hereof, does hereby
sell, transfer, assign and grant to the Issuer, pursuant to Section 2(b) of the
Sale Agreement, and the Issuer does hereby purchase and accept such transfer,
assignment and grant, all right, title and interest of the Seller in and to (i)
the Timeshare Loans listed on the Schedule of Timeshare Loans attached as
Exhibit A to the Sale Agreement and amended in regard to the Qualified
Substitute Timeshare Loans on the date hereof and (ii) the other Conveyed
Timeshare Property related to such Timeshare Loans.
This Transfer Certificate sets forth the following additional terms applicable
to the Sale Agreement in connection with this transfer of the Timeshare Loans:
Section 1    Definitions
"Transfer Date" means ______________, 20__.
"Substitution Cut-Off Date" means the close of business on _______________,
20__.
Section 2    Ratification of Agreement. As supplemented by this Transfer
Certificate, the Sale Agreement is in all respects ratified and confirmed and,
as so supplemented by this Transfer Certificate, shall be read, taken and
construed as one and the same instrument.
Section 3    Governing Law. This Transfer Certificate shall be governed by, and
construed in accordance with, the laws of the State of New York (including,
without limitation, Section 5-1401 of the General Obligations Law).
Section 4    Counterparts. This Transfer Certificate may be executed in two
counterpart copies, which copies taken together shall constitute one instrument.
[Signatures on next page]

B-1
KL2 2906190.5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and the Issuer have caused this Transfer
Certificate to be duly executed by their respective officers thereto duly
authorized as of the date and year first above written.


SELLER:
DIAMOND RESORTS SELLER 2015-1, LLC




By:                    
Name: Lillian Luu
Title: Treasurer


Acknowledged and Agreed:


ISSUER:
DIAMOND RESORTS OWNER TRUST 2015-1


By: DIAMOND RESORTS FINANCIAL SERVICES, INC., as administrator


By:    ___________________
   Name: Lillian Luu
   Title: Treasurer


 




B-2
KL2 2906190.5



--------------------------------------------------------------------------------




Exhibit C
Form Of Lost Note Affidavit
STATE OF ___________
COUNTY OF _________
______________ ("Affiant"), on behalf of and as _________________ of Diamond
Resorts Seller 2015-1, LLC, a Delaware limited liability company (the "Seller"),
being duly sworn, deposes and says:
1.    This Lost Note Affidavit is being delivered by the Affiant pursuant to
Section 7(n) of the Sale Agreement (the "Agreement"), dated as of July 29, 2015,
by and between the Seller and Diamond Resorts Owner Trust 2015-1, a Delaware
statutory trust, as the Issuer. Unless otherwise defined herein, capitalized
terms have the meanings ascribed to such terms in the Agreement and the Standard
Definitions thereto.
2.    That ____________________________________________ has issued an [Obligor
Note] [Points Purchase Contract] evidencing a Timeshare Loan dated
__________________ in the principal amount of $_________________ [(the "Original
Note")] [the ("Original Contract")] to ______________________.
3.    The [Original Note] [Original Contract] has been lost, destroyed, or
stolen so that it cannot be found or produced, and the Seller has not endorsed,
assigned, sold, pledged, hypothecated, negotiated or otherwise transferred the
[Original Note] [Original Contract] or an interest therein.
4.    That the Seller has made a diligent effort to find the [Original Note]
[Original Contract].
5.    It is understood by the Seller that if the [Original Note] [Original
Contract] is found, that it will surrender said [Original Note] [Original
Contract] to the Custodian or its permitted successors and assigns for
cancellation.
___________________________________


The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as __________________________ of
Diamond Resorts Seller 2015-1, LLC, who is personally known to me or who has
produced _________________________________________ as identification and who did
take an Oath.
___________________________________
(AFFIX NOTARIAL SEAL)    Notary Public, State of __________
(Name)
Commission Number: _________________    My Commission Expires:

C-1
KL2 2906190.5



--------------------------------------------------------------------------------




Exhibit D


Underwriting Guidelines


 
 
 
*INTEREST RATE % (BASED ON LOYALTY LEVEL OF PURCHASE)
FICO TIER
FICO SCORE
DOWN PAYMENT
STANDARD
WELCOME TO DIAMOND (4K)
SILVER (15K)
GOLD (30K)
PLATINUM (50K)
TERM (MONTHS)
Tier 1
>800
 
 
 
 
 
 
 
Tier 2
700 - 799
10% - 19.99%
17.99
17.99
15.99
13.99
12.99
120
Tier 3
650 - 699
20%+
16.99
15.99
13.99
11.99
11.99
120
Tier 4
600 - 649
15% - 19.99%
17.99


17.99


15.99


13.99


12.99
120
20%+
16.99
15.99
13.99
12.99
12.99
120
Tier 5
575 - 599
30%
17.99
17.99
17.99
17.99
17.99
120
Tier 6
525 - 574
50%
17.99
17.99
17.99
17.99
17.99
120
Tier 7
<525
100%
n/a
n/a
n/a
n/a
n/a
n/a












D-1
KL2 2906190.5



--------------------------------------------------------------------------------




Annex A


Standard Definitions









KL2 2906190.5

